Gray, C. J.
The only ground appearing by the bill of exceptions, on which the plaintiff, claiming under a written lease from Wakefield, sought to maintain this landlord and tenant process against the defendant, was that the defendant was a tenant at will of Wakefield. The evidence offered by the defendant, that Wakefield never had any title, had no tendency to show that the defendant never occupied the premises as *570Wakefield’s tenant; if he did so occupy, he was estopped to deny his landlord’s original title in this action. Coburn v. Palmer, 8 Cush. 124. Towne v. Butterfield, 97 Mass. 105. The defendant therefore shows no ground for sustaining his exception to the rejection of that evidence.
The truth of the next exception is not established. The ruling given by the presiding judge, as found by the commissioner, substantially differs from the ruling as stated in the bill of exceptions tendered by the defendant; and the weight of the evidence reported by the commissioner is certainly not against his finding. This exception, therefore, cannot be entertained by this court. Crow v. Stowe, 113 Mass. 153. Sawyer v. Yale Iron Works, 116 Mass. 424.
The court below, having found, as matter of fact, that the defendant had suppressed the written receipts, rightly declined to permit him to introduce oral evidence of their contents. A party who has suppressed a written document, and refused to produce it upon notice, and so compelled the adverse party to resort to secondary evidence thereof, is not afterwards entitled to offer proof of its contents. Joannes v. Bennett, 5 Allen, 169. Stone v. Sanborn, 104 Mass. 319, 325. The evidence offered by the defendant, and excluded, appears by the bill of exceptions to have been evidence of the contents of the receipts, not evidence to impeach the credibility of the testimony of the plaintiff’s witnesses. This exception must therefore be overruled. Judgment accordingly.